IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

CAMBRIDGE MUTUAL FIRE
INSURANCE COMPANY,

Plaintiff,
No. 18 C 05951

V.
Judge John J. Tharp, Jr.

BELL & ARTHUR CONDOMINIUM
ASSOCIATION, an Illinois not-for-
profit corporation, MICHAEL MENTO,
LISA MIJATOVIC, DRITON
RAMUSHI, SELI BENKO, ALAN
ALHOMSI, and NAWWAR ALHOMSI

a a ae ee ae ee ee eee a a

Defendants.
ORDER

For the reasons set forth in the Statement below, the Court grants Plaintiff's motion to
dismiss defendant Alan Alhomsi’s counterclaim [82] and denies Plaintiff's motion to strike
defendant Alan Alhomsi’s crossclaim [84]. Mr. Alhomsi is required, however, by June 5, 2020, to
show cause why the crossclaim should not be dismissed for lack of subject matter jurisdiction.

STATEMENT

This matter began when Plaintiff Cambridge Mutual Fire Insurance Company
(“Cambridge”) filed a complaint in federal court seeking a declaratory judgment regarding its
obligations under the insurance policy it issued to defendant Bell & Arthur Condominium
Association (“the Association”). The impetus for Cambridge’s suit was a previously filed state
court matter (“the underlying case”). In that case, defendants Alan Alhomsi and Nawwar Alhomsi
(together, “the underlying plaintiffs’), who own one of the condominium units, sued the
Association and defendants Mento, Mijatovic, Ramushi, and Benko, who are alleged to be officers
of the Association (together, “the underlying defendants”), in the Circuit Court of Cook County,
Illinois, asserting a litany of state law tort claims stemming from alleged mismanagement of the
Bell & Arthur condominium building and related misconduct. The matter before this Court,
however, doesn’t implicate any questions of fact at issue in the underlying case. Rather, it can be
resolved with reference to two documents: the complaint in the underlying case and the insurance
policy issued by Cambridge to the Association. The question presented in this case is a narrow,
legal one: whether, under the issued policy, the allegations in the complaint trigger Cambridge’s
duty to defend the underlying defendants in the state court case.

But that ultimate question is not before the Court at this juncture. Along with his answer to
Cambridge’s complaint, Alan Alhomsi filed a counterclaim against Cambridge and a crossclaim
against the underlying defendants. Cambridge has moved, under Rule 12(b)(6), to dismiss the
counterclaim against it. Cambridge has also moved, under Rule 12(f), to strike the crossclaim
against the underlying defendants. The Court considers each motion in turn.

Alhomsi’s putative counterclaim contains two counts. In the first count, Alhomsi contends
that a declaratory judgment would be premature given the status of the underlying case. In the
second count, Alhomsi alleges that Cambridge’s failure to settle the underlying case harmed
Alhomsi.

As to the first count, Alhomsi’s argument is hard to pin down with precision. In the
counterclaim itself, Alhomsi seems primarily concerned with maintaining the distinction between
Cambridge’s duty to defend and its potential duty to indemnify should the underlying case result
in liability. In relevant part, Count I reads:

14. ALAN contends that a Declaratory Judgment that may be entered by this Court
that “CAMBRIDGE has not [sic] duty or obligation to defend any of the defendants
in Underlying Litigation” is different and not related to CAMBRIDGE’s duty to
indemnify claimants in that Underlying Litigation.

15. ALAN contends that a Declaratory Judgment that may be entered by this Court
that “CAMBRIDGE has not [sic] duty or obligation to defend any of the defendants
in Underlying Litigation” does not affect funds that may available [sic] to ALAN
as a claimant in the Underlying Litigation under CAMBRIDGE’s policies of
insurance and does not in itself make such funds unavailable.

Counterclaim ff 14-15, ECF No. 109.

This is not a legal claim for relief against Cambridge; it is an argument about the scope and
effect of a potential ruling on Cambridge’s claims. As such, it fails to state a claim for relief against
Cambridge. There is, moreover, no controversy between the parties about the issue presented in
paragraph 14, at least at present. Alhomsi maintains that a declaratory judgment as to Cambridge’s
duty to defend would not resolve the issue of Cambridge’s duty to indemnify; Cambridge agrees
that any “determination as to whether Cambridge has a duty to indemnify the insureds in the
underlying action” would be “premature and not yet ripe.” See Mem. Sup. Mot. Dismiss at 3, ECF
No. 82. Accordingly, there is no basis for issuing a declaratory ruling on this issue even if Count I
of the counterclaim stated a claim—which it does not.

As clarified in Alhomsi’s brief, paragraph 15 raises a concern that granting a declaratory
judgment on the duty to defend would be premature because it would require “determin[ing] [ ] an
ultimate fact at issue in the underlying lawsuit.” Resp. Mot. Dismiss at 6 (citing Maryland Cas.
Co. v. Peppers, 64 Ill. 2d 187, 197, 355 N.E.2d 24, 30 (1976)). The ostensible “ultimate fact” is
Mento, Mijatovic, and Ramushi’s status as “officers” of the Association: Alhomsi’s underlying
complaint alleges that they are not properly considered officers whereas Cambridge’s complaint
proceeds under the assumption that they are. The problem with Alhomsi’s argument is that in this
case—and in duty to defend cases more generally—the Court need not determine any facts to issue
a declaratory judgment. “If the underlying complaint alleges facts within or potentially within
policy coverage, an insurer is obligated to defend its insured even if the allegations are groundless,
false or fraudulent.” Gen. Agents Ins. Co. of Am. v. Midwest Sporting Goods Co., 215 Ill. 2d 146,
155, 828 N.E.2d 1092, 1098 (2005). This is a question of law—not of fact—and its resolution
would not preempt any factual finding in the underlying case. See Lyerla v. AMCO Ins. Co., 536
F.3d 684, 687 (7th Cir. 2008) (‘The construction of an insurance policy is a question of law.”).

There is—of course—an exception to the general rule, but it is not implicated here. In some
circumstances, parties may seek to introduce facts to “pierce” the underlying complaint. See
Nationwide Ins. v. Zavalis, 52 F.3d 689, 694 (7th Cir. 1995) (“On occasion, either the insurer or
the insured may attempt to pierce the allegations of the underlying complaint and prove that the
insured’s conduct was not, for example, negligent as alleged, but deliberate—or vice versa.”). The
exception raises additional complications because a court should not decide “ultimate facts,” but
rather limit itself to “those factual determinations [that] do not impact upon the underlying
plaintiff’ s ability to pursue a theory of liability or resolve any issue critical to the insured’s liability
in the underlying litigation.” Fremont Compensation Ins. Co. v. Ace-Chicago Great Dane Corp.,
304 Ill. App.3d 734, 743, 710 N.E.2d 132, 139 (1st. Dist. 1999). But Cambridge has not sought to
introduce facts, so the exception is not implicated.

In short, with respect to the first count, Alhomsi’s concerns about the effect of Cambridge’s
suit appear to be misplaced. And they are, in any event, not properly asserted in a counterclaim.
Cambridge’s motion to dismiss Count I of the counterclaim is therefore granted, without prejudice
to any legal arguments that Mr. Alhomsi may otherwise be entitled to advance.

Alhomsi’s second count alleges a failure to settle. As an initial matter, Alhomsi waived
this claim when he failed to respond to Cambridge’s argument in his response to the motion to
dismiss. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond to
an argument—as the [plaintiff has] done here—results in waiver.”); Stransky v. Cummins Engine
Co., 51 F.3d 1329, 1335 (7th Cir. 1995), as amended (Apr. 7, 1995) (“[W]hen presented with a
motion to dismiss, the non-moving party must proffer some legal basis to support his cause of
action.”). Even on the merits, however, the claim presented in the second count is unavailing.
Alhomsi alleges that Cambridge failed to settle the underlying case despite an offer to do so, and
that Alhomsi was harmed by that decision.

In support of its motion to dismiss, Cambridge argues that Alhomsi has not pleaded facts
sufficient to find that Cambridge violated its duty to act in good faith when responding to
settlement offers. That may be true, but there is an even more fundamental problem with Alhomsi’s
claim: Cambridge may owe a duty to the underlying defendants, but it owes no duty to Alhomsi.

The ‘duty to settle’ arises because the policyholder has relinquished defense of the
suit to the insurer. The policyholder depends upon the insurer to conduct the
defense properly. In these cases, the policyholder has no contractual remedy
because the policy does not specifically define the liability insurer’s duty when
responding to settlement offers. The duty was imposed to deal with the specific
problem of claim settlement abuses by liability insurers where the policyholder has
no contractual remedy.

Cramer y. Ins. Exch. Agency, 174 Ill. 2d 513, 525, 675 N.E.2d 897, 903 (1996). Clearly, the duty
runs from the insurance company to the insured and Alhomsi, as the plaintiff in the underlying
case, cannot assert it (or be harmed by actions in violation of it). Accordingly, Count II of
Alhomsi’s counterclaim also fails to state a claim upon which relief may be granted and
Cambridge’s motion to dismiss the counterclaim is therefore granted.

The second issue before the Court is Alhomsi’s crossclaim against the underlying
defendants, which Cambridge has moved to strike under Rule 12(f). Federal Rule of Civil
Procedure 12(f) provides that a district court “may strike from a pleading an insufficient defense
or any redundant, immaterial, impertinent, or scandalous matter.” Cambridge’s argument is that
the crossclaim is impertinent because the Court lacks—or should decline—subject matter
jurisdiction. But Rule 12(f) is not the correct vehicle for dismissing a claim—that is the proper
province of the defenses under Rule 12(b). See, e.g., Ehlerding v. Am. Mattress & Upholstery, Inc.,
208 F. Supp. 3d 944, 953 (N.D. Ind. 2016) (“Rule 12(f) is not the proper vehicle to attack the
sufficiency of Plaintiff's claims, which is essentially what Defendants are attempting to do.”);
Whittlestone, Inc. v. Handi—Craft Co., 618 F.3d 970, 974 (9th Cir. 2010) (“Were we to read Rule
12(f) in a manner that allowed litigants to use it as a means to dismiss some or all of a pleading

., we would be creating redundancies within the Federal Rules of Civil Procedure, because a
Rule 12(b)(6) motion . . . already serves such a purpose.”). Specifically, here, a motion to dismiss
the crossclaim for lack of subject matter jurisdiction would be brought under Rule 12(b)(1). Rule
12(b) motions, however, are only available to the party adverse to the claim (that is why, of course,
Cambridge has attempted to bring its jurisdictional motion under Rule 12(f) rather than Rule
12(b)(1)). As a result, even if there are legitimate jurisdictional concerns with respect to the
crossclaim, they are not Cambridge’s concerns to raise. At this juncture, Alhomsi’s claim of fraud
is still properly before the Court and the allegations that comprise it remain undeniably relevant;
therefore, Cambridge’s motion to strike is denied.'

In sum, because Alhomsi’s counterclaim fails to state a claim, Cambridge’s motion to
dismiss is granted. Alhomsi’s crossclaim, however, survives because Rule 12(f) is the wrong
vehicle—and Cambridge is the wrong party—to challenge it.

fect Uoap ts
J aT"

Date: April 9, 2020 John J. — Jr
United States District Judge

 

 

' Reviewing the question of subject matter jurisdiction over the crossclaim, the Court
questions whether it has subject matter jurisdiction over the crossclaim, which is a state law fraud
claim asserted by an Illinois citizen against other Illinois citizens. The crossclaim invokes
jurisdiction under 28 U.S.C. § 2201, but that is a rule of procedure and does not itself vest federal
courts with subject matter jurisdiction (as Cambridge rightly notes in its motion). Alhomsi also
invokes supplemental jurisdiction under 28 U.S.C. § 1367, but there is reason to question whether
the state law fraud claim that Alhomsi seeks to assert forms part of the same case or controversy
as the contractual relationships governing the disputes about the duty to defend and indemnify.
Accordingly, on its own motion, the Court will require Mr. Alhomsi to show cause why his
crossclaim should not be dismissed for lack of subject matter jurisdiction.
